Citation Nr: 0609425	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a December 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a stomach disorder, claimed 
as secondary to a service-connected seizure disorder.  

Medical evidence was added to the record subsequent to the 
RO's December 2003 decision.  Thereafter, the RO issued a 
statement of the case (SOC) in June 2004 framing the issue as 
entitlement to service connection for a stomach disorder, 
including ulcers and gastritis, as secondary to a service-
connected seizure disorder.  The SOC does not provide the law 
and regulation pertinent to the sufficiency of evidence to 
reopen a service connection claim.  

The RO, then, implicitly reopened the secondary service 
connection claim and went on to a merits-adjudication of that 
claim.  Although the RO adjudicated the issue on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the Board has modified the issue to 
reflect the appropriate adjudicatory consideration of the 
veteran's claims, as indicated on the title page of this 
decision.

A hearing was held in August 2005 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1991, the RO 
denied the veteran's claim of entitlement to secondary 
service connection for a stomach disorder.

2.  Evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claim.

3.  The weight of competent medical evidence does not 
establish a link between medication the veteran uses for his 
service-connected seizure disorder and any stomach disorder 
now present, including ulcers and gastritis. 


CONCLUSIONS OF LAW

1.  The August 1991 decision of the RO denying secondary 
service connection for a stomach disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  A stomach disorder is not proximately due to, the result 
of, or aggravated by a service-connected seizure disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in June 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded an examination for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in December 2003, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

Sufficiency of Evidence to Reopen the Claim of 
Secondary Service Connection for a Stomach Disorder

The RO denied service connection for a stomach disorder as 
secondary to a service-connected seizure disorder in August 
1991.  The RO informed the veteran of that decision, but he 
did not appeal.  The August 1991 decision is the last final 
denial of the claim on any basis.  So the Board's analysis of 
the evidence starts from that point.  

Evidence added to the record since the August 1991 decision 
of the RO includes statements, dated in January 2004 and 
April 2004, from Aaron Watters, M.D.  The physician observed 
that the veteran took Dilantin, a medication that seemed to 
cause a worsening of gastritis.  He believed that Dilantin 
caused congestion of the liver and noted that back flow from 
the liver could sometimes cause vessels to dilate in the 
stomach.

Such evidence, while not per se establishing a direct 
relationship between the veteran's current stomach disorder 
and a service-connected seizure disorder, does, at a minimum, 
provide a "more complete picture" of the circumstances 
surrounding the veteran's stomach disorder pathology, 
including any ulcers or gastritis now present.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  According, the Board 
finds that the additional evidence is new and material and 
the veteran's claim of secondary service connection for a 
stomach disorder is reopened.  

Merits Adjudication of the Claim of Secondary Service 
Connection for a
Stomach Disorder

Service medical records are negative for a stomach disorder, 
and it not otherwise contended.  Postservice medical records 
reflect that the veteran has been prescribed Dilantin for his 
service-connected seizure disorder throughout the years since 
he was released from military service.  A statement from a 
pharmacist dated in August 1947 shows that the veteran was 
provided capsules of Sodium Dilantin beginning in April 1946.

VA clinical records, dated in 1983, first indicate that the 
veteran had gastritis and esophagitis.  Subsequent VA 
clinical records, dated in 1990, indicate the presence of 
hiatal hernia, while other clinical records, dated from 2002 
to 2005, note dyspepsia.  As well, private medical records, 
dated from 2002 to 2005, relate the veteran's history of 
gastrointestinal bleeding, and the assessments included 
gastric ulcer and gastroesophageal reflux disease.  

A VA gastrointestinal examination was performed in May 2004.  
The veteran's history was obtained, clinical findings were 
recorded, and the results of laboratory studies were 
provided.  The examiner stated that there was no objective 
evidence of a liver disorder caused by Dilantin.  She pointed 
out that there was no current evidence of ulcer disease.  She 
went on to state that the veteran's 2003 gastritis, current 
dyspepsia, and elevated GTT liver enzyme, were less likely 
than not caused by the use of Dilantin.  The examiner pointed 
out that the scientific literature revealed that, in the case 
of Dilantin-induced liver disease, "the interval between the 
beginning of therapy and the adverse drug reaction ranged 
from 1 to 8 weeks."  

The evidence in the claims file indicates that gastritis was 
first shown to be present about 1983, not in 2003, as 
mentioned by the VA clinician.  However, even if the 
veteran's gastritis was first shown in 1983 rather than 2003, 
it nevertheless remains that the condition was first 
demonstrated more than 35 years after the veteran began 
Dilantin therapy, and hence, long beyond the period of 
several weeks when, according to the medical literature, it 
would have been manifested if secondary to the use of 
Dilantin.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The VA clinician provided a definitive opinion with a 
rationale, which was supported with specific examples from 
the veteran's medical records.  She had reviewed the 
veteran's entire claims file.  Her opinion is persuasive and 
supported by the medical evidence.  Although the VA clinician 
who provided the opinion is a nurse practitioner rather than 
a physician, it nevertheless remains that her opinion is well 
supported, and especially noteworthy, her opinion is based on 
claims file review.  

The Board acknowledges that Dr. Watters provided a rationale 
for his opinion linking the use of Dilantin, prescribed for a 
service-connected seizure disorder, with gastritis.  However, 
his opinion was not informed by claims file review.  He 
appears not to have considered the absence of any chronic 
stomach disorder for so many years after service, despite the 
decades-long use of Dilantin.  In all, the Board believes 
that Dr. Watter's opinion is entitled to less probative 
weight than the opinion of the VA examiner.

For the reasons discussed above, the claim for secondary 
service connection for a stomach disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a stomach disorder, and to 
this extent only, the appeal is granted.

Secondary service connection for a stomach disorder is 
denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


